DETAILED ACTION
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 4 recites the limitations “T-shaped structure or a +-shaped structure is formed”. It is unclear from the claims language what is meant by a T-shaped structure or a +-shaped structure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Pub. No. US 2012/0117473) and Greenberg et al. (“Greenberg”, Pub. No. US2016/0357373).

connecting metadata to an image card and storing the image card ([0062]; [0063]);
extracting the image card by referring to the metadata based on a keyword received from a user ([0059]; [0065]; [0129]; [0130]); and
disposing the image card extracted by referring to the metadata in a story creation board ([0059]; [0095]);
Han does not specifically teach the image cards having metadata corresponding to characters are disposed at both sides based on a vertical axis of the story creation board, so that a T-shaped structure or a +-shaped structure is formed.
However, Greenberg teaches the image cards having metadata corresponding to characters are disposed at both sides based on a vertical axis of the story creation board, so that a T-shaped structure or a +-shaped structure is formed (fig. 1; [0012];[0062]; [0067]; [0089];[0095]). Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to include the teaching of Greenberg in the invention of Han in order to provide the user with an alternative layout order for images utilizing horizontal and/or vertical sequence order to convey a “story telling” narrative that unfolds as the cards are sequentially browsed.
Per claim 3, the modified Han teaches the method of claim 1, wherein the disposing of the image card in the story creation board includes: disposing an image card having metadata corresponding to at least one or more of an era, a background, a reason, an action, and an ending on a vertical axis of the story creation board and disposing an image card having metadata corresponding to a character at both sides based on the vertical axis of the story creation board 
Claim 4 is rejected under the same rationale as claim 1.
Per claim 5, the modified Han teaches a computer-readable recording medium in which a program for executing the method of claim 1 in a computer is recorded (Han, [0252]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (Pub. No. US 2012/0117473), Greenberg et al. (“Greenberg”, Pub. No. US2016/0357373), and Sudai (Pub. No. 2015/0143209).
Per claim 2, the modified Han teaches the method of claim 1, displaying the received image data in each slot of the story creation board (Han, [0059]; [0065]; [0129]; [0130]; Greenberg, fig. 1; [0012];[0062]; [0067]; [0089];[0095]). But does not teach wherein the image card includes a QR code, and the method further comprises: receiving image data of the image card when the QR code is received.
However, Sudai teaches wherein the image card includes a QR code, and the method further comprises: receiving image data of the image card when the QR code is received ([0136). Therefore, it would have been obvious to one of ordinary skill in the art at the before the effective filing date of the claimed invention to include the teaching of Greenberg in the invention of Han in order to provide the user with a QR code for quick access to retrieve information related to the QR code.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/            Primary Examiner, Art Unit 2175